Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Aram Yacoub, a native and citizen of Egypt, petitions for review from an order of the Board of Immigration Appeals (“Board”) denying his motion to reopen removal proceedings. We have reviewed the administrative record and find that the Board did not abuse its discretion. See INS v. Doherty, 502 U.S. 314, 323-24, 112 S.Ct. 719, 116 L.Ed.2d 823 (1992). Accordingly, we deny the petition for review. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.